Exhibit 10.3

Employment Agreement

This Employment Agreement (the “Agreement”) dated as of April 15, 2014 (the
“Effective Date”), is made by and between Allison Transmission, Inc., a Delaware
corporation (together with any successor thereto, the “Company”), and David S.
Graziosi (the “Executive”) (collectively referred to as the “Parties”).

RECITALS

 

A. It is the desire of the Company to assure itself of the services of the
Executive by entering into this Agreement.

 

B. The Executive and the Company mutually desire that the Executive provide
services to the Company on the terms herein provided.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the Parties hereto agree as follows:

 

1. Employment.

 

  (a) General. The Company shall employ the Executive and the Executive shall
enter the employ of the Company, for the period set forth in Section 1(b), in
the position set forth in Section 1(c), and upon the other terms and conditions
herein provided.

 

  (b) Employment Term. The initial term of employment under this Agreement (the
“Initial Term”) shall be for the period beginning on the Effective Date and
ending on February 28, 2017, unless earlier terminated as provided in Section 3.
On February 28, 2017 and each successive anniversary, the employment term
hereunder shall automatically be extended for an additional one-year period
(“Extension Terms” and, collectively with the Initial Term, the “Term”) unless
either Party gives notice of non-extension to the other no later than ninety
(90) days prior to the then-applicable anniversary of the Effective Date (in
which case the Executive’s employment will terminate at the end of the
then-applicable Term or any other date set by the Company in accordance with
Section 3(b)) and subject to earlier termination as provided in Section 3.

 

  (c)

Position and Duties. The Executive shall serve as the Executive Vice President,
Chief Financial Officer, Treasurer and Assistant Secretary of the Company and
Allison Transmission Holdings, Inc. (“Parent”) with such customary
responsibilities, duties and authority as may from time to time be assigned to
the Executive by the Chief Executive Officer of the Company and Parent or the
Board of Directors of the Company, the Board of Directors of Parent or an
authorized committee of either board (collectively, the “Board”). The Executive
shall report to the Chief Executive Officer of the Company and



--------------------------------------------------------------------------------

  Parent and the Board. The Executive shall devote substantially all his working
time and efforts to the business and affairs of the Company (which shall include
service to its affiliates, if applicable). The Executive agrees to observe and
comply with the rules and policies of the Company as adopted by the Company from
time to time. During the Term, it shall not be a violation of this Agreement for
the Executive to (i) serve on industry trade, civic or charitable boards or
committees; (ii) deliver lectures or fulfill speaking engagements; (iii) manage
his personal investments and affairs; and (iv) serve on the board of directors
of two for-profit enterprises with the Board’s prior consent, as long as such
activities do not interfere with the performance of the Executive’s duties and
responsibilities as an employee of the Company.

 

2. Compensation and Related Matters.

 

  (a) Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate of $575,000 per annum (the “Annual Base Salary”), which shall
be paid in accordance with the customary payroll practices of the Company. The
Annual Base Salary shall be reviewed (and may be adjusted upward) at least
annually by the Board.

 

  (b) Bonus. During the Term, the Executive shall be eligible to receive an
annual performance-based bonus upon the achievement of certain performance
goals, which performance goals shall be determined by the Board in good faith
after consultation with the Executive (the “Performance Bonus”). The Performance
Bonus shall have a target equal to 115% of the Annual Base Salary (the “Target
Bonus”) and the Executive shall have the ability to earn more (up to 287.5% of
Annual Base Salary) or less than the Target Bonus depending on the achievement
of performance goals for the particular year, as follows:

 

  (i) Over Performance: The amount of formulaic Performance Bonus earned by the
Executive shall be increased by 6% of the Target Bonus for each percentage of
performance that exceeds the target performance goals for the year in question
(rounded to the nearest percentage); provided, that the Performance Bonus earned
in any one year shall not exceed 287.5% of Annual Base Salary. For example, if
the formulaic performance is 110% of target, the Executive’s formulaic payout is
calculated at 184% of base salary (i.e., 115% of base salary for Target, plus
69% of base salary (6% x 115% x 10) = a bonus total of 184% of base salary).

 

  (ii) Threshold Performance: The amount of formulaic Performance Bonus earned
by the Executive shall be decreased by 5% of the Target Bonus for every
percentage of performance that is less than the target performance goals for the
year in question. For example, if the formulaic performance is 85% of target,
the Executive’s formulaic payout is calculated at 28.75% of base salary (i.e.,
115% of base salary for Target, less 5% x 115% x 15 = a net bonus total of
28.75% of base salary).

 

2



--------------------------------------------------------------------------------

  (iii) The Performance Bonus for a particular year shall become due and payable
only if the Executive remains employed with the Company as of the January 1
following such year (the “Service Trigger Date”). If a Performance Bonus becomes
due and payable for a particular year, then the Company shall pay such
Performance Bonus to the Executive on the same day that the Company pays similar
bonuses to other executives of the Company, provided, however, that the Company
shall in no event pay the Performance Bonus to the Executive after March 15 of
the year following the year in which the applicable Service Trigger Date occurs.
Notwithstanding anything to the contrary in this Section 2(b), the Board may
make reasonable adjustments, up or down, to the amount of Performance Bonus
payable for any year to take into account extraordinary events, such as
acquisitions, dispositions and unusual or one time earnings fluctuations.

 

  (c) Long Term Incentive (LTI) Program. During the Term, the Executive will be
eligible to receive long term incentive compensation in the form of equity
compensation or cash, as determined by the Board, consistent with the LTI
Program provided to senior officers of the Company. Consistent with the target
dollar value for the 2013-2015 LTI Program, the Executive’s target value for the
2014-2016 LTI Program will be set at $920,000 (the “LTI Target”). Such LTI
Program incentives will be established at the beginning of each three year
period (i.e. 2015-2017, and 2016-2018) and may be adjusted by the Board, but in
no case will it be established at a target level below $920,000 during the
Initial Term, with a minimum of 30% of the target level value comprised of
restricted stock units or restricted stock.

 

  (d) Retention and Incentive Awards. During the Term, the Executive will
receive the following cash retention and incentive awards (the “Retention
Bonuses”):

 

  (i) 2014: $125,000, payable in the January 15, 2015 salaried payroll
processing;

 

  (ii) 2015: $250,000, payable in the January 15, 2016 salaried payroll
processing;

 

  (iii) 2016: $425,000, payable in the January 15, 2017 salaried payroll
processing.

 

  (e) Restricted Stock Award. Separate from any LTI Program, as soon as
reasonably practicable following the Effective Date, the Executive will receive
50,000 shares of restricted common stock of Parent with the following vesting
schedule:

 

  (i) 17,500 shares vesting on January 31, 2015;

 

3



--------------------------------------------------------------------------------

  (ii) 17,500 shares vesting on January 31, 2016; and

 

  (iii) 15,000 shares vesting on January 31, 2017.

 

  (f) Benefits. During the Term, the Executive shall be eligible to participate
in employee benefit plans, programs and arrangements of the Company, as may be
amended from time to time, which are generally applicable to senior officers of
the Company and its subsidiaries, which as of the time of this Agreement include
the Company’s health and welfare plan and the Equity Incentive Plan of Parent
(pursuant to the terms to be set forth in a separate award agreement). If the
group life insurance program of the Company does not permit coverage for the
Executive as a multiple of annual salary comparable to that afforded other
salaried and/or executive employees (currently 10 times annual salary), the
Company will reimburse the Executive for the cost of an additional term life
policy for the difference, up to a maximum of $10,000 annually.

 

  (g) Vacation. During the Term, the Executive shall be entitled to paid
vacation in accordance with the Company’s vacation policy, as it may be amended
from time to time; provided, however, the Executive shall be entitled to no less
than twenty eight days of paid vacation each calendar year. Any vacation shall
be taken at the reasonable and mutual convenience of the Company and the
Executive.

 

  (h) Expenses. During the Term, the Company shall reimburse the Executive for
all reasonable travel and other business expenses incurred by him in the
performance of his duties to the Company in accordance with the Company’s
expense reimbursement policy.

 

  (i) Key Person Insurance. At any time during the Term, the Company shall have
the right to insure the life of the Executive for the Company’s sole benefit.
The Company shall have the right to determine the amount of insurance and the
type of policy. The Executive shall reasonably cooperate with the Company in
obtaining such insurance by submitting to physical examinations, by supplying
all information reasonably required by any insurance carrier, and by executing
all necessary documents reasonably required by any insurance carrier. The
Executive shall incur no financial obligation by executing any required
document, and shall have no interest in any such policy.

 

3. Termination.

The Executive’s employment hereunder may be terminated by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:

 

  (a) Circumstances.

 

4



--------------------------------------------------------------------------------

  (i) Death. The Executive’s employment hereunder shall terminate upon his
death.

 

  (ii) Disability. If the Executive has incurred a Disability, as defined in
Section 10(e), the Company may terminate the Executive’s employment.

 

  (iii) Termination for Cause. The Company may terminate the Executive’s
employment for Cause, as defined in Section 10(b).

 

  (iv) Termination without Cause. The Company may terminate the Executive’s
employment without Cause.

 

  (v) Resignation for Good Reason. The Executive may resign his employment for
Good Reason, as defined in Section 10(f).

 

  (vi) Resignation without Good Reason. The Executive may resign his employment
without Good Reason.

 

  (vii) Non-extension of Term by the Company. The Company may give notice of
non-extension to the Executive pursuant to Section 1(b).

 

  (viii) Non-extension of Term by the Executive. The Executive may give notice
of non-extension to the Company pursuant to Section 1(b) and the last day of the
applicable Term shall be the Executive’s Date of Termination and shall be
considered the Executive’s “Retirement” hereunder.

 

  (b) Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive under this Section 3 (other than termination
pursuant to paragraph (a)(i)) shall be communicated by a written notice to the
other Party hereto indicating the specific termination provision in this
Agreement relied upon, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and specifying a Date of
Termination, as defined in Section 10(d), which shall be at least 60 days
following the date of such notice in the event of any termination of the
Executive’s employment other than a Termination for Cause and at least 45 days
following the date of such notice in the event of a Termination for Cause (a
“Notice of Termination”). The failure by the Company to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company hereunder or preclude the Company from
asserting such fact or circumstance in enforcing the Company’s rights hereunder.
Similarly, the failure by Executive to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason shall not
waive any right of the Executive hereunder or preclude the Executive from
asserting such fact or circumstance in enforcing Executive’s rights hereunder.

 

5



--------------------------------------------------------------------------------

  (c) Company Obligations upon Termination. Upon termination of the Executive’s
employment pursuant to any of the circumstances listed in Section 3(a), the
Executive (or the Executive’s estate) shall be entitled to receive the sum of:
(i) the portion of the Executive’s Annual Base Salary earned through the Date of
Termination, but not yet paid to the Executive; (ii) any bonus actually earned
by the Executive in the year prior to the year in which the Date of Termination
occurs, but not yet paid to the Executive; (iii) any expenses owed to the
Executive under Section 2(h); (iv) any accrued vacation pay owed to the
Executive pursuant to Section 2(g), and (v) any amount accrued and arising from
the Executive’s participation in, or benefits accrued under any employee benefit
plans, programs or arrangements under Section 2(f) (including, but not limited
to, deferred compensation plans and vested company matching funds), which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements. (collectively, the “Company
Arrangements”). For the avoidance of doubt, upon termination of the Executive’s
employment for any reason, the Executive shall not be entitled to any other
payments or benefits (including Annual Base Salary) except as specifically
provided for in this Section 3(c) or Section 4.

 

4. Severance Payments.

 

  (a) Termination for Cause, or Resignation without Good Reason. If the
Executive’s employment shall terminate pursuant to Section 3(a)(iii) for Cause,
or the Executive Resigns without Good Reason, the Executive shall not be
entitled to any severance payment or benefits.

 

  (b) Termination upon Retirement. If the Executive’s employment shall terminate
pursuant to Section 3(a)(viii) due to Executive’s Retirement then, subject to
the Executive signing, within forty-five (45) days following delivery to the
Executive, which such delivery occurring within five (5) days from the Date of
Termination, a release of claims against the Company in substantially the form
attached hereto as Exhibit A (the “Release”), and the Executive’s continued
compliance with Sections 5 and 6, the Executive shall receive:

 

  (i) Pro-rated Vesting; and

 

  (ii) Continued Healthcare Coverage for twenty (24) months.

 

  (c) Death or Disability. If the Executive’s employment shall terminate as a
result of Executive’s Death pursuant to Section 3(a)(i), or Disability pursuant
to Section 3(a)(ii) then, subject to the Executive (or his designated
representative) signing, within forty-five (45) days following delivery to the
Executive, which such delivery occurring within five (5) days from the Date of
Termination, the Release, and not revoking such Release, within the revocation
period specified in the Release, and the Executive’s continued compliance with
Sections 5 and 6, the Executive shall receive:

 

  (i) A lump sum payment equal to 2.0 times the Executive’s Annual Base Salary
as of the Date of Termination, payable within sixty (60) days following the Date
of Termination;

 

6



--------------------------------------------------------------------------------

  (ii) A lump sum payment equal to 2.0 times the Average Annual Bonus, payable
within sixty (60) days following the Date of Termination;

 

  (iii) Pro-rata Vesting; and

 

  (iv) Continued Healthcare Coverage for sixty (60) months following the Date of
Termination.

 

  (d) Termination without Cause, Resignation for Good Reason or upon
Non-extension of Term by the Company. If the Executive’s employment shall
terminate without Cause pursuant to Section 3(a)(iv), shall terminate due to the
Executive’s resignation for Good Reason pursuant to Section 3(a)(v) or pursuant
to Section 3(a)(vii) due to Non-extension of the Term by the Company then,
subject to the Executive signing, within forty-five (45) days following delivery
to the Executive, which such delivery occurring within five (5) days from the
Date of Termination, the Release, and not revoking such Release, within the
revocation period specified in the Release, and the Executive’s continued
compliance with Sections 5 and 6, the Executive shall receive:

 

  (i) A lump sum payment equal to 3.0 times the Annual Base Salary as of the
Date of Termination, payable within sixty (60) days following the Date of
Termination;

 

  (ii) A lump sum payment equal to 3.0 times the Average Annual Bonus, payable
within sixty (60) days following the Date of Termination;

 

  (iii) Full and immediate vesting of all unvested LTI Program awards granted to
the Executive by the Company; provided, however, that any performance-based LTI
Program awards shall only vest and become payable subject to the attainment of
the performance measures for the applicable performance period as provided under
the terms of the applicable award agreement, which performance-based amount will
vest and be paid to Executive at the time originally scheduled to be paid to
Executive under the terms of the applicable award agreement;

 

  (iv) A lump sum payment of the unpaid Retention and Incentive Awards, payable
within sixty (60) days following the Date of Termination; and

 

  (v) Continued Healthcare Coverage for thirty six (36) months following the
Date of Termination.

If the payment of any amounts under Section 4 are delayed pending the
Executive’s execution of the Release, as soon as reasonably practicable
following

 

7



--------------------------------------------------------------------------------

the date the Release becomes effective (but in no event later than, subject to
Section 23, the earlier of (i) 30 days after the Release becomes effective, and
(ii) March 15th of the calendar year following the calendar year in which the
Release becomes effective), the Company will pay the Executive the amounts that
would have otherwise been previously paid to the Executive under Section 4 prior
to the execution of such Release, provided that he has not revoked such Release.
For the avoidance of doubt, no payments or benefits under Section 4 shall be
made until the Executive has executed the Release and the required revocation
period specified in the Release has expired; provided, however, to the extent
Pro-rata Vesting relates to restricted stock that is not subject to performance
based vesting, then the Pro-rata Vesting with respect to such restricted stock
shall occur without regard to the Release requirement.

 

  (e) Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any Party hereto, which shall have accrued prior to
such expiration or termination

 

  (f) No Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for in this Section 4 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Section 4 to be reduced by any compensation earned by the Executive as the
result of employment by another employer, self-employment or by retirement
benefits; provided, however, that loans, advances or other amounts owed by the
Executive to the Company may be offset by the Company against cash amounts
payable to the Executive under this Section 4 at the time such cash amounts are
payable to the Executive under this Section 4.

 

  (g) Return of the Company’s Property. If the Executive’s employment is
terminated for any reason, the Company shall have the right, at its option, to
require the Executive to vacate his offices prior to or on the effective date of
termination and to cease all activities on the Company’s behalf. Upon the
termination of his or her employment in any manner, as a condition to the
Executive’s receipt of any post-termination benefits described in this
Agreement, the Executive shall immediately surrender to the Company all lists,
books and records of, or in connection with, the Company’s business, and all
other property belonging to the Company, it being distinctly understood that all
such lists, books and records, and other documents are the property of the
Company.

 

  (h) Parachute Payments.

 

  (i)

It is the objective of this Agreement to maximize Executive’s Net After-Tax
Benefit (as defined herein) if payments or benefits provided under this
Agreement are subject to excise tax under Section 4999 of the Code.
Notwithstanding any other provisions of this Agreement, in the event that any
payment or benefit by the Company or otherwise to or for the benefit of
Executive, whether paid or payable or distributed

 

8



--------------------------------------------------------------------------------

  or distributable pursuant to the terms of this Agreement or otherwise (all
such payments and benefits, including the payments and benefits under Section 4
hereof, being hereinafter referred to as the “Total Payments”), would be subject
(in whole or in part) to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the cash severance payments shall first be reduced, and the
non-cash severance payments shall thereafter be reduced, to the extent necessary
so that no portion of the Total Payments shall be subject to the Excise Tax, but
only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

 

  (ii) The Total Payments shall be reduced by the Company in the following
order: (i) reduction of any cash severance payments otherwise payable to
Executive that are exempt from Section 409A of the Code, (ii) reduction of any
other cash payments or benefits otherwise payable to Executive that are exempt
from Section 409A of the Code, but excluding any payments attributable to the
acceleration of vesting or payments with respect to any equity award with
respect to the Parent’s common stock that is exempt from Section 409A of the
Code, (iii) reduction of any other payments or benefits otherwise payable to
Executive on a pro-rata basis or such other manner that complies with
Section 409A of the Code, but excluding any payments attributable to the
acceleration of vesting and payments with respect to any equity award with
respect to the Parent’s common stock that are exempt from Section 409A of the
Code, and (iv) reduction of any payments attributable to the acceleration of
vesting or payments with respect to any other equity award with respect to the
Parent’s common stock that are exempt from Section 409A of the Code.

 

  (iii)

All determinations regarding the application of this Section 4(h) shall be made
by an accounting firm with experience in performing calculations regarding the
applicability of Section 280G of the Code and the Excise Tax selected by the
Company (“Independent Advisors”). For purposes of determining whether and the
extent to which the Total Payments will be subject to the Excise Tax, (i) no
portion of the Total Payments the receipt or enjoyment of which Executive shall
have waived at such time and in such manner as not to constitute a “payment”
within the meaning of Section 280G(b) of the Code shall be

 

9



--------------------------------------------------------------------------------

  taken into account, (ii) no portion of the Total Payments shall be taken into
account which, in the opinion of the Independent Advisors, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Independent Advisors, constitutes reasonable
compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation, and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Independent Advisors
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.
The costs of obtaining such determination and all related fees and expenses
(including related fees and expenses incurred in any later audit) shall be borne
by the Company.

 

  (iv) In the event it is later determined that a greater reduction in the Total
Payments should have been made to implement the objective and intent of this
Section 4(h), the excess amount shall be returned immediately by the Executive
to the Company, plus interest at a rate equal to 120% of the semi-annual
applicable federal rate as in effect at the time of the Change in Control.

 

5. Competition.

 

  (a) The Executive shall not, at any time during the Term and for twenty four
months after the Date of Termination, directly or indirectly engage in, have any
equity interest in, interview for a potential employment or consulting
relationship with or manage or operate any person, firm, corporation,
partnership or business (whether as director, officer, employee, agent,
representative, partner, security holder, consultant or otherwise) that engages
in any business which competes with any portion of the Business (as defined
below) of the Company anywhere in the world. Notwithstanding the foregoing, it
shall not be a violation of this Section 5(a) for the Executive to join a
division or business line of a commercial enterprise, other than any Specified
Entity, with multiple divisions or business lines if such division or business
line is not competitive with the businesses of the Company and its subsidiaries,
provided that the Executive performs services solely for such non-competitive
division or business line, and performs no functions on behalf of (and has no
involvement with or direct or indirect responsibilities with respect to)
businesses competitive with the Business of the Company anywhere in the world.
Nothing herein shall prohibit the Executive from being a passive owner of not
more than 4.9% of the outstanding equity interest in any entity, other than any
Specified Entity, which is publicly traded, so long as the Executive has no
active participation in the business of such entity.

 

10



--------------------------------------------------------------------------------

  (b) The Executive shall not, at any time during the Term and for eighteen
months after the Date of Termination, directly or indirectly, recruit or
otherwise solicit or induce any employee, customer, subscriber or supplier of
the Company (i) to terminate its employment or arrangement with the Company, or
(ii) to otherwise change its relationship with the Company.

 

  (c) In the event the terms of this Section 5 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

 

  (d) As used in this Section 5, (i) the term “Company” shall include the
Company, its subsidiaries, and Allison Transmission Holdings, Inc., the parent
of the Company, and (ii) the term “Business” shall include the manufacturing,
development and sale of transmissions and the sale of replacement parts,
“will-fit” parts, support equipment and remanufactured transmissions for use in
the vehicle aftermarket, as such business may be expanded or altered by the
Company during the Term.

 

  (e) The Executive agrees, during the Term and following the Date of
Termination, to refrain from disparaging the Company and its affiliates,
including any of its services, technologies or practices, or any of its
directors, officers, agents, representatives or stockholders, either orally or
in writing. The Company agrees, during the Term and following the Date of
Termination, to refrain from disparaging the Executive; provided, however, that
the Company’s agreement to this non-disparagement clause shall be limited to
official statements issued by the Company as an organization and statements of
officers of the Company and members of the Board in their official capacity as
representatives of the Company. Nothing in this paragraph shall preclude the
Executive, the Company, the members of the Board or officers of the Company from
making truthful statements that are reasonably necessary to comply with
applicable law, regulation or legal process.

 

6. Nondisclosure of Proprietary Information.

 

  (a)

Except in connection with the faithful performance of the Executive’s duties
hereunder or pursuant to Section 6(c) and (e), the Executive shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for his benefit or the
benefit of any person, firm, corporation or other entity any confidential or
proprietary information or trade secrets of or relating to the Company
(including, without limitation, business plans, business strategies and methods,
acquisition targets, intellectual property in the form of patents,

 

11



--------------------------------------------------------------------------------

  trademarks and copyrights and applications therefor, ideas, inventions, works,
discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, owned, developed or
possessed by the Company, whether in tangible or intangible form, information
with respect to the Company’s operations, processes, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment) (collectively, the “Confidential Information”), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
Confidential Information. The Parties hereby stipulate and agree that, as
between them, any item of Confidential Information is important, material and
confidential and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company). Notwithstanding the foregoing,
Confidential Information shall not include any information that has been
published in a form generally available to the public prior to the date the
Executive proposes to disclose or use such information, provided, that such
publishing of the Confidential Information shall not have resulted from the
Executive directly or indirectly breaching his obligations under this
Section 6(a) or any other similar provision by which he is bound, or from any
third-party breaching a provision similar to that found under this Section 6(a).
For the purposes of the previous sentence, Confidential Information will not be
deemed to have been published or otherwise disclosed merely because individual
portions of the information have been separately published, but only if all
material features comprising such information have been published in
combination.

 

  (b) Upon termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents or property concerning
the Company’s customers, business plans, marketing strategies, products,
property or processes.

 

  (c) The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought and shall assist such
counsel at Company’s expense in resisting or otherwise responding to such
process.

 

  (d) As used in this Section 6 and Section 7, the term “Company” shall include
the Company, its subsidiaries, and Allison Transmission Holdings, Inc., the
parent of the Company.

 

12



--------------------------------------------------------------------------------

  (e) Nothing in this Agreement shall prohibit the Executive from (i) disclosing
information and documents when required by law, subpoena or court order (subject
to the requirements of Section 6(c) above), (ii) disclosing information and
documents to his attorney or tax adviser for the purpose of securing legal or
tax advice, (iii) disclosing the Executive’s post-employment restrictions in
this Agreement in confidence to any potential new employer, or (iv) retaining,
at any time, his personal correspondence, his personal contacts and documents
related to his own personal benefits, entitlements and obligations.

 

7. Inventions.

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of the Company,
whether or not patentable, copyrightable, registrable as a trademark, or reduced
to writing, that the Executive may discover, invent or originate during the
Term, either alone or with others and whether or not during working hours or by
the use of the facilities of the Company (“Inventions”), shall be the exclusive
property of the Company. The Executive shall promptly disclose all Inventions to
the Company, shall execute at the request of the Company any assignments or
other documents the Company may deem reasonably necessary to protect or perfect
its rights therein, and shall assist the Company, upon reasonable request and at
the Company’s expense, in obtaining, defending and enforcing the Company’s
rights therein. The Executive hereby appoints the Company as his
attorney-in-fact to execute on his behalf any assignments or other documents
reasonably deemed necessary by the Company to protect or perfect its rights to
any Inventions.

 

8. Injunctive Relief.

It is recognized and acknowledged by the Executive that a breach of the
covenants contained in Sections 5, 6 and 7 will cause irreparable damage to
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Sections 5, 6 and 7, in addition to any
other remedy which may be available at law or in equity, the Company will be
entitled to specific performance and injunctive relief.

 

9. Assignment and Successors.

The Company may assign its rights and obligations under this Agreement to any
successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise), and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
affiliates. This Agreement shall be binding upon and inure to the benefit of the
Company, the Executive and their respective successors, assigns, personnel and
legal representatives, executors, administrators, heirs, distributees, devisees,
and legatees, as applicable. None of the Executive’s rights or obligations may
be assigned or transferred by the Executive, other than the Executive’s rights
to payments hereunder, which may be transferred only by will or operation of
law. Notwithstanding the foregoing, the Executive shall be entitled, to the
extent permitted under applicable law and applicable Company Arrangements, to
select and change a beneficiary or beneficiaries to receive compensation
hereunder following his death by giving written notice thereof to the Company.

 

13



--------------------------------------------------------------------------------

10. Certain Definitions.

 

  (a) Average Annual Bonus. “Average Annual Bonus” shall mean the average of
Executive’s three annual cash bonuses (referred to as the iComp Performance
Bonus) earned in the three fiscal years prior to the fiscal year in which the
Date of Termination occurs.

 

  (b) Cause. The Company shall have “Cause” to terminate the Executive’s
employment hereunder upon:

 

  (i) the Board’s determination that the Executive failed to substantially
perform his duties as an employee of the Company (other than any such failure
resulting from the Executive’s Disability) that is reasonably expected to result
in, or has resulted in, material economic damage to the Company or any of its
affiliates (provided, that, to the extent such failure can be fully cured, the
Company shall have provided the Executive with at least 30 days’ notice of such
failure and the Executive has not remedied the failure within the 30-day
period);

 

  (ii) the Board’s determination that the Executive failed in any material
respect to carry out or comply with any lawful and reasonable directive of the
Board consistent with the terms of this Agreement (provided, that, to the extent
such failure can be fully cured, the Company shall have provided the Executive
with at least 30 days’ notice of such failure and the Executive has not remedied
the failure within the 30-day period);

 

  (iii) the Executive’s conviction, plea of no contest, plea of nolo contendere,
or imposition of unadjudicated probation for any felony or crime involving moral
turpitude;

 

  (iv) the Executive’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s (or any of its affiliate’s)
premises or while performing the Executive’s duties and responsibilities under
this Agreement; or

 

  (v) the Executive’s commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, or breach of fiduciary duty against the
Company or any of its affiliates.

 

  (c)

Continued Healthcare Coverage. “Continued Healthcare Coverage” shall mean the
Company’s reimbursement of Executive for, or direct payment to the carrier for,
the premium costs for the Executive and, where applicable, his spouse and
dependents, for a period of time following the Date of Termination (the “Payment
Period”), effective with the cessation of coverage as a

 

14



--------------------------------------------------------------------------------

  Company employee, under the same or a comparable Company group medical plan to
the group medical plan that Executive was participating in as of the Date of
Termination; provided that if the same or comparable Company group medical plan
is, at any time during such Payment Period, not available generally to senior
officers of the Company, the Executive shall receive reimbursement for, or
direct payment to the carrier for, the premium costs under a group medical plan
that is available to such senior officers of the Company; provided, however, if
there is no opportunity to be included in a comparable Company group medical
plan for all or a portion of the Payment Period, the Executive may elect
coverage under the same provisions as the 2014 Global Expatriate Personnel
medical, vision, and dental plan during the remainder of the Payment Period;
provided, further, if at any time the Company determines that its payment of any
such premiums on the Executive’s behalf or continued participation in any such
plans would result in a violation of applicable law (including but not limited
to the 2010 Patient Protection and Affordable Care Act, as amended by the 2010
Health Care and Education Reconciliation Act), then in lieu of paying premiums
pursuant to this clause, the Company shall pay the Executive on the last day of
each remaining month of the Payment Period, a fully taxable cash payment equal
to the COBRA premium for such month, subject to applicable tax withholding, such
payments to be made without regard to the Executive’s payment of healthcare
premiums.

 

  (d) Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated pursuant to Section 3(a)(ii) –
(vi) either the date indicated in the Notice of Termination or the date
specified by the Company pursuant to Section 3(b), whichever is earlier;
(iii) if the Executive’s employment is terminated pursuant to Section 3(a)(vii)
or Section 3(a)(viii), the expiration of the then-applicable Term.

 

  (e) Disability. “Disability” shall mean, the Executive’s inability to perform,
with or without reasonable accommodation, the essential functions of his
position hereunder for a total of three months during any six-month period as a
result of incapacity due to mental or physical illness as determined by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative, with such agreement as to
acceptability not to be unreasonably withheld or delayed. Any refusal by the
Executive to submit to a medical examination for the purpose of determining
Disability shall be deemed to constitute conclusive evidence of the Executive’s
lack of a Disability.

 

  (f)

Good Reason. The Executive shall have “Good Reason” to resign his employment
within ninety (90) days following (i) a material diminution in the Executive’s
authorities, duties, responsibilities or reporting relationship to the Chief
Executive Officer of the Company and Parent, (ii) a material change in the
geographic location at which the Executive must perform services, which

 

15



--------------------------------------------------------------------------------

  shall not include a relocation of the Executive’s principal place of
employment to any location within a thirty (30) mile radius of the location from
which the Executive served the Company immediately prior to the relocation,
(iii) a material diminution in the Executive’s Annual Base Salary from the
Annual Base Salary in effect in the prior year, (iv) a material diminution in
the Executive’s Target Bonus from the Target Bonus in effect in the prior year,
or (v) a material diminution in the Executive’s LTI Target. The Executive may
not resign his employment for Good Reason unless the Executive provided the
Company with at least 30 days prior written notice of his intent to resign for
Good Reason and the Company has not cured the breach within 30 days.

 

  (g) Pro-rated Vesting. “Pro-rated Vesting” shall mean pro-rated vesting of all
unvested LTI Program awards granted to the Executive by the Company; provided,
however, that any performance-based LTI Program awards shall only vest and
become payable subject to the attainment of the performance measures for the
applicable performance period as provided under the terms of the applicable
award agreement, which performance-based amount will vest and be paid to
Executive at the time originally scheduled to be paid to Executive under the
terms of the applicable award agreement and the amount of vesting, in either
case, shall be determined by multiplying the total amount payable pursuant to
the LTI Program award by a fraction, (i) the numerator of which is the number of
days from the first day of the applicable LTI Program period through the Date of
Termination, and (ii) the denominator of which is the number of days from the
first day of the applicable LTI Program period through the last day of the
applicable LTI Program period.

 

  (h) Specified Entity. “Specified Entity” shall mean any of the following,
including their affiliates: (i) ZF Friedrichshafen AG, (ii) Voith AG,
(iii) Eaton Corporation, (iv) Caterpillar, Inc. and (v) ArvinMeritor, Inc.

 

11. Governing Law.

This Agreement shall be governed, construed, interpreted and enforced in
accordance with its express terms, and otherwise in accordance with the
substantive laws of the State of Indiana, without reference to the principles of
conflicts of law of the State of Indiana or any other jurisdiction, and where
applicable, the laws of the United States.

 

12. Validity.

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

16



--------------------------------------------------------------------------------

13. Notices.

Any notice, request, claim, demand, document and other communication hereunder
to any Party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or sent by facsimile or certified or
registered mail, postage prepaid, as follows:

 

  (a) If to the Company:

Allison Transmission, Inc.

Office of the General Counsel

One Allison Way

Indianapolis, IN 46222

Facsimile: (317) 242-3254

 

  (b) If to the Executive:

David S. Graziosi

or at any other address as any Party shall have specified by notice in writing
to the other Party.

 

14. Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement. Signatures delivered by facsimile shall be deemed effective for
all purposes.

 

15. Entire Agreement.

The terms of this Agreement are intended by the Parties to be the final
expression of their agreement with respect to the employment of the Executive by
the Company and supersede all prior understandings and agreements, whether
written or oral, including the Employment Agreement between the Company and the
Executive dated November 1, 2007, as amended. The Parties further intend that
this Agreement shall constitute the complete and exclusive statement of their
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.

 

17



--------------------------------------------------------------------------------

16. Amendments; Waivers.

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
Company. By an instrument in writing similarly executed, the Executive or a duly
authorized officer of the Company may waive compliance by the other Party or
Parties with any specifically identified provision of this Agreement that such
other Party was or is obligated to comply with or perform; provided, however,
that such waiver shall not operate as a waiver of, or estoppel with respect to,
any other or subsequent failure. No failure to exercise and no delay in
exercising any right, remedy, or power hereunder preclude any other or further
exercise of any other right, remedy, or power provided herein or by law or in
equity. Except as otherwise set forth in this Agreement, the respective rights
and obligations of the Parties under this Agreement shall survive any
termination of the Executive’s employment.

 

17. No Inconsistent Actions.

The Parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement. Furthermore, it is the intent of the Parties hereto to act in
a fair and reasonable manner with respect to the interpretation and application
of the provisions of this Agreement.

 

18. Construction.

This Agreement shall be deemed drafted equally by both the Parties. Its language
shall be construed as a whole and according to its fair meaning. Any presumption
or principle that the language is to be construed against any Party shall not
apply. The headings in this Agreement are only for convenience and are not
intended to affect construction or interpretation. Any references to paragraphs,
subparagraphs, sections or subsections are to those parts of this Agreement,
unless the context clearly indicates to the contrary. Also, unless the context
clearly indicates to the contrary, (a) the plural includes the singular and the
singular includes the plural; (b) “and” and “or” are each used both
conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means “any
and all,” and “each and every”; (d) “includes” and “including” are each “without
limitation”; (e) “herein,” “hereof,” “hereunder” and other similar compounds of
the word “here” refer to the entire Agreement and not to any particular
paragraph, subparagraph, section or subsection; and (f) all pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the entities or persons referred to may
require.

 

19. Arbitration.

Any controversy, claim or dispute arising out of or relating to this Agreement,
shall be settled solely and exclusively by binding arbitration in Indianapolis,
Indiana. Such arbitration shall be conducted in accordance with the then
prevailing JAMS Streamlined Arbitration Rules & Procedures, with the following
exceptions if in conflict: (a) one arbitrator shall be chosen by JAMS; (b) each
Party to the arbitration will pay its pro rata share of the expenses and fees of
the arbitrator, together with other expenses of the arbitration incurred or
approved by the arbitrator; and (c) arbitration may proceed in the absence of
any Party if written notice (pursuant to the

 

18



--------------------------------------------------------------------------------

JAMS’ rules and regulations) of the proceedings has been given to such Party.
Each Party shall bear its own attorneys fees and expenses. The Parties agree to
abide by all decisions and awards rendered in such proceedings. Such decisions
and awards rendered by the arbitrator shall be final and conclusive. All such
controversies, claims or disputes shall be settled in this manner in lieu of any
action at law or equity; provided, however, that nothing in this subsection
shall be construed as precluding the bringing an action for injunctive relief as
provided in Section 8.

 

20. Enforcement.

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

21. Withholding.

The Company shall be entitled to withhold from any amounts payable under this
Agreement any federal, state, local or foreign withholding or other taxes or
charges which the Company is required to withhold. The Company shall be entitled
to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

 

22. Employee Acknowledgement.

The Executive acknowledges that he has read and understands this Agreement, is
fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.

 

23. Section 409A.

 

  (a) General. The intent of the Parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986 (the “Code”), as amended, and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.

 

  (b)

Separation from Service. Notwithstanding anything in this Agreement to the
contrary, any compensation or benefits payable under this Agreement that is
considered nonqualified deferred compensation under Section 409A and is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from

 

19



--------------------------------------------------------------------------------

  Service”) and, except as provided below, any such compensation or benefits
described in Section 4 shall not be paid, or, in the case of installments, shall
not commence payment, until the thirtieth (60th) day following Executive’s
Separation from Service (the “First Payment Date”). Any installment payments
that would have been made to Executive during the sixtieth (60th) day period
immediately following Executive’s Separation from Service but for the preceding
sentence shall be paid to Executive on the First Payment Date and the remaining
payments shall be made as provided in this Agreement.

 

  (c) Specified Employee. Notwithstanding anything in this Agreement to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of
Section 409A, to the extent delayed commencement of any portion of the benefits
to which Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A, such portion of Executive’s
benefits shall not be provided to Executive prior to the earlier of (i) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company or (ii) the date of Executive’s death.
Upon the first business day following the expiration of the applicable
Section 409A period, all payments deferred pursuant to the preceding sentence
shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
shall be paid as otherwise provided herein.

 

  (d) Expense Reimbursements. To the extent that any reimbursements under this
Agreement are subject to Section 409A, any such reimbursements payable to
Executive shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred; provided, that Executive
submits Executive’s reimbursement request promptly following the date the
expense is incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, other than
medical expenses referred to in Section 105(b) of the Code, and Executive’s
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit.

 

  (e) Installments. Executive’s right to receive any installment payments under
this Agreement, including without limitation any continuation salary payments
that are payable on Company payroll dates, shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A. Except as otherwise permitted under Section 409A,
no payment hereunder shall be accelerated or deferred unless such acceleration
or deferral would not result in additional tax or interest pursuant to
Section 409A

 

20



--------------------------------------------------------------------------------

24. Indemnification.

The Company shall indemnify the Executive to the maximum extent permitted under
the General Corporation Law of the State of Delaware for acts taken within the
scope of his employment. To the extent that the Company obtains coverage under a
director and officer indemnification policy, the Executive will be entitled to
such coverage on a basis that is no less favorable than the coverage provided to
any other officer or director of the Company.

[remainder of page intentionally left blank]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 

COMPANY By:  

/s/ Eric C. Scroggins

  Name: Eric C. Scroggins   Title:   Vice President, General Counsel and
Secretary EXECUTIVE By:  

/s/ David S. Graziosi

  David S. Graziosi



--------------------------------------------------------------------------------

Exhibit A

General Release and Waiver*

For and in consideration of the payments and other benefits due to David S.
Graziosi (the “Executive”) pursuant to the Employment Agreement, dated as of
March     , 2014, by and between Allison Transmission, Inc. (the “Company”) and
the Executive (the “Employment Agreement”), and for other good and valuable
consideration, the Executive hereby agrees, for the Executive, the Executive’s
spouse and child or children (if any), the Executive’s heirs, beneficiaries,
devisees, executors, administrators, attorneys, insurers, personal
representatives, successors and assigns, to forever release, discharge and
covenant not to sue (the “Release”) the Company, or any of its divisions,
affiliates, subsidiaries, parents, branches, predecessors, successors, assigns,
and, with respect to such entities, their officers, directors, trustees,
employees, agents, shareholders, administrators, general or limited partners,
representatives, attorneys and fiduciaries, past, present and future (the
“Released Parties”) from any and all claims of any kind arising out of, or
related to, his employment with the Company, its affiliates and subsidiaries
(collectively, with the Company, the “Affiliated Entities”), the Executive’s
separation from employment with the Affiliated Entities, which the Executive now
has or may have against the Released Parties, whether known or unknown to the
Executive, by reason of facts which have occurred on or prior to the date that
the Executive has signed this Release. Such released claims include, without
limitation, any and all claims relating to the foregoing under federal, state or
local laws pertaining to employment, including, without limitation, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. Section 2000e et. seq., the Fair Labor Standards Act, as
amended, 29 U.S.C. Section 201 et. seq., the Americans with Disabilities Act, as
amended, 42 U.S.C. Section 12101 et. seq. the Reconstruction Era Civil Rights
Act, as amended, 42 U.S.C. Section 1981 et. seq., the Rehabilitation Act of
1973, as amended, 29 U.S.C. Section 701 et. seq., the Family and Medical Leave
Act of 1992, 29 U.S.C. Section 2601 et. seq., and any and all state or local
laws regarding employment discrimination and/or federal, state or local laws of
any type or description regarding employment, including but not limited to any
claims arising from or derivative of the Executive’s employment with the
Affiliated Entities, as well as any and all such claims under state contract or
tort law.

The Executive has read this Release carefully, acknowledges that the Executive
has been given at least twenty-one (21) days to consider all of its terms and
has been advised to consult with an attorney and any other advisors of the
Executive’s choice prior to executing this Release, and the Executive fully
understands that by signing below the Executive is voluntarily giving up any
right which the Executive may have to sue or bring any other claims against the
Released Parties, including any rights and claims under the Age Discrimination
in Employment Act. The Executive also understands that the Executive has a
period of seven (7) days after signing this Release within which to revoke his
agreement, and that neither the Company nor any other person is obligated to
make any payments or provide any other benefits to the Executive pursuant to the
Employment Agreement until eight (8) days have passed since the Executive’s
signing of this Release without the Executive’s signature having been revoked
other than any

 

*

The Company may adjust the terms of this form release from time to time,
including, without limitation, to reflect any changes in applicable laws.

 

23



--------------------------------------------------------------------------------

accrued obligations or other benefits payable pursuant to the terms of the
Company’s normal payroll practices or employee benefit plans. Finally, the
Executive has not been forced or pressured in any manner whatsoever to sign this
Release, and the Executive agrees to all of its terms voluntarily.

Notwithstanding anything else herein to the contrary, this Release shall not
affect: (i) the Company’s obligations under any compensation or employee benefit
plan, program or arrangement (including, without limitation, obligations to the
Executive under any stock option, stock award or agreements or obligations under
any pension, deferred compensation or retention plan) provided by the Affiliated
Entities where the Executive’s compensation or benefits are intended to continue
or the Executive is to be provided with compensation or benefits, in accordance
with the express written terms of such plan, program or arrangement, beyond the
date of the Executive’s termination; or (ii) rights to indemnification or
liability insurance coverage the Executive may have under the by-laws of the
Company or applicable law.

This Release is subject to Sections 11 and 19 of the Employment Agreement. This
Release is final and binding and may not be changed or modified except in a
writing signed by both parties.

 

 

   

 

Date     David S. Graziosi

 

   

 

Date     Allison Transmission, Inc.

 

24